                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:18CR514
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
MIGUEL L. WHEELER,                         )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Miguel L. Wheeler's

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

26.)

       On August 29, 2018, the government filed an indictment against defendant. (Doc.

No. 12.) On December 21, 2018, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

24.)

       On January 9, 2019, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging him with Sexual Exploitation of Children, in

violation of 18 U.S.C. Section 2251(a), and count 2 of the indictment, charging him with

Possession of Child Pornography, in violation of 18 U.S.C. Section 2252A(a)(5)(B).

Magistrate Judge Limbert received defendant's guilty plea and issued a Report and

Recommendation ("R&R") recommending that this Court accept the plea and enter a
finding of guilty. (Doc. No. 24.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 18 U.S.C.

Section 2251(a), and count 2 in violation of 18 U.S.C. Section 2252A(a)(5)(B). The

sentencing will be held on April 25, 2019 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: January 30, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
